Title: II. Explanatory Notes on Accounts, [8 July 1792]
From: Jefferson, Thomas
To: 



[8 July 1792]

Explanatory Notes
In order to explain the principles on which some articles of this account are founded, it will be necessary to enter into a developement of the proceedings of Congress from the beginning, with respect to their ministers.
When they made their first appointments, having themselves no experience or knolege of the allowance usually made by other nations, and confiding in the discretion of their ministers, they left it to themselves to find what should be their expences, engaging to pay those expences, and a handsome allowance besides for their services. [See resolution Sep. 28. 1776. and May 7. 1778.] The Ministers, on their arrival in Europe, had therefore to do as they saw others of their grade do.In Aug. 1779. Congress settle the allowance which they had promised for their services, at £500. sterl. a year ‘besides their expences’ and in Oct. 1779. they establish a fixed salary of £2500. sterl. for both the services and expences of their Ministers. But what particular expences were to be considered as those of the Minister, and to be covered by this salary, were not specified, from the same want of information in Congress which had obliged them from the beginning to go step by step only, in fixing the allowances. The ministers therefore, now as before, enquired into the usage established by other nations, in order to know what expences were considered as those of the Minister, and what of the sovereign; and they found the rule to be [see papers of June 11. 1781. and Oct. 4. 1781.] ‘where a salary was given for service and expences, the expences understood were merely those necessary to the man, such as housekeeping, cloathing, coach &c. that clerks, couriers, postage, stationary, illuminations, courtage [or court-fees] were expences of the prince or state, who also furnished an hotel, by rent, or purchase, to be considered as the hotel of the prince or state.’On these principles then their accounts were kept. At Paris, the U.S. rented an hotel: at the Hague they resolved to buy one, which was done. See resolution Dec. 27. 1782. On the 7th. of May 1784. they reduced the salary from £2500. sterl. to 9000. Dollars: and on the 9th. of May they appointed Th:J. one of their ministers for negotiating treaties.It is to be observed that they had never had occasion to consider at all the article of Outfit to a Minister separately, because no appointment had taken place since Octob. 1779. when the salary was first fixed: and all the Ministers then  resident in Europe, having at the time of their outfit, been allowed their expences, these necessarily included the Outfit.
The appointment of Th:J. being only for a special purpose, and not to reside in Europe, consequently not obliging him to take or furnish a house, he did not on that appointment claim an Outfit.When he was afterwards appointed to reside at Paris, as Minister there, he applied to his predecessor Dr. Franklin, to know how he was to keep his accounts: who told him that the U.S. furnished the hotel, paid clerks, couriers, postage, stationary and court fees. He applied also to Mr. Barclay, who was authorised to settle all accounts of the U.S. in Europe; who gave him a copy of Dr. Franklin’s account to be his guide. This contained an Outfit in fact, as has been before mentioned.Th:J. accordingly began an account of the cost of his furniture, carriage, horses, clothes, &c. but finding that the details were numerous, minute, and incapable from their nature of being vouched, that a year’s salary was allowed by most nations and considerably more by some for this article, and that even this would be less than the actual amount of the particulars of his Outfit, he thought it better to charge it at once at a year’s salary, presuming that Congress would rather at length fix a sum for that article also, as they had done for the salary. He wrote a private letter to Mr. Jay, then Secretary of foreign affairs, on this subject, who laid it before Congress. They referred it to a Committee, who concluded that a certain sum should be given equal to what Th:J. had expended. But, for want of a representation of 9. states necessary in money matters, they never could report, during the old government, and so it laid over for the new.July 1. 1790 the Congress of the present government passed a general law, fixing the Outfit at a year’s salary. This was not retrospective, and is only mentioned as shewing their sense that a year’s salary was a reasonable allowance for Outfit.
From hence it appears, that previous to the law last mentioned, there was no complete and legal ascertainment of the principles on which the accounts of Ministers were to be settled. They were governed in some articles by fixed allowance, in others by the usage of other nations, by precedents or practice of their predecessors, and by the reason of the thing. Thus, in the present account, the article of salary till the 1st. of Aug. 1784. stands on the ground of the resolution of Congress of Oct. 4. 1779. and after that on that of May 7. 1784. That of hotelrent, couriers, postage, stationary, court fees, on usage and precedent; that of outfit on the same, and on the proceedings of the Committee of the old, and Congress of the new government.The rent of the  hotel was paid by Mr. Grand for the most part when he had money, and at other times by Th:J.
Note on the value of the Dollar, in French money.
The intrinsic worth of a Dollar in French money results from the following facts. The Piastre of Spain contains 499.94 As of pure silver. [The As is a Dutch weight whereof 10,240 make a pound, poid de Marc.] The value of the piastre is 2 ½ florins of Holland. Encycl. Meth. Commerce. Monnoie. Espagne. 211.b. Again ib. Amsterdam 181. ‘la piastre neuve d’Espagne 2. flor. 10. sols argent courant.’ ib. France 214.b. ‘l’ecu de change qui contient 276.08 As d’argent fin vaut au pair 27 ⅚ sols argent de Hollande.’ We have this ratio then. 50 sous court. : 1. Doll. : : 27 ⅚ sous court. : 0.5525 Doll. Then 1₶ = 0.5525/3 = 0.1841 ⅔ Dollar And 1. Dol. = 5.₶43 = 5₶—8s—7 1/5 d. However the common estimate being of 5₶—8s for the dollar, and the late Minister of finance having fixed on that in his public accounts, as the just value, I have adopted it.
Note on Expences of travelling.
When a Minister has been sent from his residence into another country on special business, his expences have been allowed. I have charged such only as were doubled on account of my journey, that is to say, such as were continuing at Paris, notwithstanding my absence. These were 1. subsistence; my table being kept up for Colo. Humphreys, Mr. Short &c. 2. servants. 3. Lodging. 4. post hire, packages, portage.
Note on the value of the Dollar in French money
after Oct. 31. 1789. [i.e., 1785]
The reduction in the value of the livre in France took place on the 1st. of Nov. 1785. by reducing the quantity of gold in the Louis. Till then the Louis was worth intrinsically 242 6/11 pence sterling. On the recoinage which took place, 15 9/77 pence sterling of gold was withdrawn from it, so that it remained intrinsically worth but 227 3/7 pence sterling. Had there been nothing but gold in circulation, the livre would have been reduced exactly 97/154ths of a penny sterling. But there being also silver money in circulation, and that being untouched, the reduction had but half it’s effect, to wit the livre became worth only 97/304ths of a penny sterl. less. This multiplied by 5₶—8s-7 ½d the former value of the dollar, raises it to 5₶—12s. Exchange with foreign countries was immediately affected, and began to fall. After some little vibrations it settled down to 4. per cent below what it had  usually been. The pound sterling, which before this operation of M. de Calonne had been ordinarily settled @ 24.₶ rose, after it, to 25₶—3s among the bankers, and with those less minute, it was generally settled @ 25.₶ which is about 4. per cent.—The same sum of money drawn from Holland paid 5₶—12s to Th:J. after this operation, which had paid him but 5₶—8s before.

P.S. July 8. 1792. The old French Louis was estimated in Philadelphia at 34/6 the new one is estimated at 32/6. Hence we have this proportion. As 32/6 new Louis : 34/6 old Louis :: 5₶—8s : 5₶— 14 64/100S and halving the difference would give the dollar = 5₶—11 32/100S a fraction less than the European estimate, because our estimate at 5₶—6s is a little below the truth.

